internal_revenue_service number release date index number ------------------------ --------------------- -------------------------------------------------- ----------------------------------------- ----------------------------- ------------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b01 - plr-129980-03 date date ----------------------------------------------------- ---------------------------------------------------------------- ----------------------------------------------- --------------------------------------------- ------------------------------- ------------------------ legend fund ----------------------------------------------------------- state affiliate affiliate auditor date date date date date date date ------------------ ------------------ ------------------------- -------------------------- --------------------------- ---------------------------- ------- ----------------------- this is in reply to your letter dated date submitted on behalf of the plr-129980-03 date year dear ---------------- fund by its authorized representative the fund requests a ruling granting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_851 of the internal_revenue_code to be treated as a regulated_investment_company ric beginning with its initial taxable_year ended date the fund also requests a ruling granting an extension of time to make an election under sec_855 to treat dividends distributed after the close of the taxable_year ended date as having been made during that taxable_year business_trust registered under the investment_company act of u s c sec_80a-1 et seq as amended the fund operates as an open-end_mutual_fund the fund’s federal_income_tax return for its taxable_year ending date initial tax_return was due by date but a request for an automatic_extension was timely filed by affiliate on behalf of the fund thus extending the due_date of the return until date the tax_return was prepared in advance of its due_date by affiliate and sent electronically to the fund’s auditor auditor for review and signature and was to be forwarded to affiliate for signature and filing prior to the extended due_date monthly filings for date as a result the auditor neither reviewed the return nor forwarded it to affiliate at the same time due to personnel changes and administrative errors affiliate had not updated its list of monthly filings to include the new fund as a result both the auditor and affiliate believed that all required filings for date had been timely made auditor noticed that there was no signed tax_return for the fund’s initial taxable_year in its files and contacted affiliate after some investigation it was determined that no return had been filed the tax_return was subsequently filed on date due to administrative errors the auditor had not included the fund on its list of during the review of the fund’s year financial statements in date the the fund commenced operations on date and is organized as a state facts the fund intended to elect under sec_851 to qualify as a ric in its tax plr-129980-03 return for the year ending date the fund represents it has met all of the requirements under sec_851 to make the election the fund also intended to make an election on its tax_return under sec_855 to treat certain dividends declared and paid in its second tax_year as if paid in its initial tax_year as evidence of this intent it is the policy of the fund as stated in its prospectus and annual report to generally declare and pay net realized capital_gains including net short-term_capital_gains annually and to declare and pay dividends from net_investment_income annually in fact on date the board_of trustees for the fund declared and paid dividends in accordance with the fund’s policy to comply with the requirements of sec_852 and to eliminate taxation at the fund level above facts in addition the affidavit describes how the auditor failed to update its list of new funds from information provided by its audit staff it further describes that as a result of this omission the tax_return for the fund was not reviewed by the auditor even after it had been timely sent to the auditor from affiliate however the return sent to the auditor provided that taxable_income was computed as if the fund was electing to be treated as a ric and as if the fund was making an election under sec_855 including a detailed description of how it and affiliate failed to realize that the initial tax_return it prepared for the fund and sent to the auditor was never filed the auditor has provided the service with a detailed affidavit consistent with the affiliate has provided the service with an affidavit consistent with these facts law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1 a of the income_tax regulations provides in part that the taxpayer shall make its election to be treated as a ric by computing taxable_income as a ric on its federal_income_tax return for the first taxable_year for which the election is applicable sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 plr-129980-03 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we are satisfied that the fund has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the fund is granted an extension until date to file with its federal_income_tax return for the year ending date an election to be a ric under sec_851 further the fund is granted an extension until date to make an election under sec_855 on its federal_income_tax return for the year ending date this ruling is limited to providing an extension of time for making an election under sec_851 and for making an election under sec_855 it does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or plr-129980-03 income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether the fund in fact has satisfied all of the requirements of either sec_851 or sec_855 and the regulations thereunder we also express no opinion as to whether the fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether the fund s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than the fund s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine the fund s tax_liability for the year involved if the director's office determines the fund s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely elizabeth a handler chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy cc
